Law Offices Stradley Ronon Stevens & Young, LLP 2005 Market Street, Suite 2600 Philadelphia, PA19103-7018 (215) 564-8000 Direct Dial - (215) 564-8521 May 26, 2016 VIA EDGAR SUBMISSION Filing Desk U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re:Franklin Templeton ETF Trust (“Registrant”) File Nos. 333-208873 and 811-23124 Registration Statement on Form N-1A Dear Sir/Madam: On behalf of Registrant, submitted herewith via the EDGAR system, is Pre-Effective Amendment No. 4 filed under the Securities Act of 1933, as amended, and Amendment No. 4 filed under the Investment Company Act of 1940, as amended (“1940 Act”), to Registrant’s Registration Statement on Form N-1A (the “Pre-Effective Amendment”). The Pre-Effective Amendment is being filed on behalf of the Franklin LibertyQ International Equity Hedged ETF, Franklin LibertyQ Emerging Markets ETF, Franklin LibertyQ Global Dividend ETF and Franklin LibertyQ Global Equity ETF series of the Registrant (the “Funds”) for the purposes of: (i) changing the names of the indexes the Funds seek to track; and (ii) making certain other changes.No prior Pre-Effective Amendments to the Registrant’s Registration Statement on Form N-1A are incorporated into this filing by reference. Please direct questions and comments relating to this filing to me at the above telephone number, or in my absence, to Joel D. Corriero at (215) 564-8528. Sincerely, /s/ J. Stephen Feinour, Jr. J. Stephen Feinour, Jr., Esquire
